United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3511
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Larry Eugene Burrell,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 25, 2011
                                Filed: March 29, 2011
                                 ___________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Larry Burrell challenges the 151-month prison sentence the district court1
imposed after granting his motion to reduce his sentence based on 18 U.S.C. § 3582(c)
and Amendment 706 to the United States Sentencing Guidelines. His counsel has
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the length of the revised sentence. We grant counsel’s motion to
withdraw, and we affirm.



      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
       In 2006, Burrell pled guilty to conspiring to possess with intent to distribute
cocaine base and cocaine, in violation of 21 U.S.C. §§ 841 and 846. The district court
determined an advisory guidelines range of 168 months to 210 months’ imprisonment,
based on a total offense level of 33 and a criminal history category of III. The district
court then sentenced Burrell to a within-guidelines term of 168 months.

        In February 2009, Burrell moved for a reduction of his sentence under
§ 3582(c) and Amendment 706, and the district court reduced his sentence to 151
months without explanation. Burrell appealed, and this court remanded, requesting
further explanation. See United States v. Burrell, 622 F.3d 961 (8th Cir. 2010). On
remand, the district court re-imposed a 151-month sentence, explaining that the court
had calculated an amended guidelines range of 135 to 168 months (based on a revised
offense level of 31 and Burrell’s category III criminal history) and that the court chose
the 151-month prison sentence based on the scale of Burrell’s drug operation, the fact
that firearms were found, and the fact that Burrell used a home where children lived
as part of his drug operation.

       Burrell argues that the district court abused its discretion by not departing to a
lower criminal history category. “[A] court proceeding under § 3582(c) generally may
not pronounce a sentence below the minimum of the amended guidelines range,” id.
at 963, unless “the originally imposed term of imprisonment was below the minimum
of the originally calculated guidelines range,” id. at 963-64. Here, the district court
originally sentenced Burrell to a term within the originally calculated guidelines
range—168 months. Accordingly, we agree with the district court that it lacked the
authority to depart downward from Burrell’s amended guidelines range. We also
conclude that the district court did not abuse its discretion by considering the
circumstances of the underlying offense, see 18 U.S.C. § 3582(c)(2), or by declining
to place significant weight on Burrell’s post-conviction behavior, see § 1B1.10, cmt.
n.1(B)(iii) (“The court may consider post-sentencing conduct.”) (emphasis added).



                                           -2-
       Having reviewed the record under Penson v. Ohio, 448 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we grant counsel’s motion, and we affirm
the judgment.
                       ______________________________




                                       -3-